                      IN UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA



GWICH’IN STEERING COMMITTEE, et al., v.                 U.S. DEPT. OF INTERIOR, et al.

JUDGE H. RUSSEL HOLLAND                    CASE NO. 3:19-cv-0208-HRH

PROCEEDINGS:         ORDER FROM CHAMBERS



       Having fully considered plaintiffs’ unopposed Motion to Expedite Consideration of

Defendants’ Motion to Transfer and to Extend Time to Answer or Otherwise Respond,1 and

having found good cause, it is hereby ordered that the motion is granted. Consideration of

Defendants’ Motion to Transfer and to Extend Time to Answer or Otherwise Respond2 is

expedited. Defendants’ reply to Plaintiffs’ Opposition to Defendants’ Motion to Transfer

and to Extend Time to Answer or Otherwise Respond shall be served and filed on or before

September 27, 2019. If defendants do not intend to file a reply, defendants shall inform the

court of that intention by September 25, 2019. The court will take up Defendants’ Motion

to Transfer and to Extend Time to Answer or Otherwise Respond as soon as the briefing is

complete.




       1
       Docket No. 15.
       2
       Docket No. 14.

                                             1



           Case 3:19-cv-00208-HRH Document 20 Filed 09/24/19 Page 1 of 1
